                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE



      DR. JOSEPH CICCIO, et al.
                                                  ,
         Plaintiff(s),
                                                                    3:19-cv-00845
 v.                                                      Case No._____________________

 SMILEDIRECTCLUB, LLC, et al.
                                                  ,
         Defendant(s).


                               BUSINESS ENTITY DISCLOSURE
       (Disclosure of corporate affiliations, business entity citizenship, and financial interests)

                                                        Camelot Venture Group, LLC
        Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, _____________________________ makes the
following disclosures:

 INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required
 information. Attach separate pages as necessary to fully provide required information.

               This party is an individual, who resides in ______________________.


               This party is a publicly held corporation or other publicly held entity, incorporated in
               ______________ and with a principal place of business in _________________.


               This party is a privately held corporation, incorporated in __________________ and
               with a principal place of business in __________________.


               This party has parent corporations

                         If yes, identify on attached page(s) all parent corporations, including
                         grandparent and great- grandparent corporations.

               Ten percent or more of the stock of this party is owned by a publicly held
               corporation or other publicly held entity.

                         If yes, identify on attached page(s) all such owners.



      Case 3:19-cv-00845 Document 47 Filed 11/21/19 Page 1 of 4 PageID #: 996
       x    This party is a limited liability company or limited liability partnership.

                     If yes, identify on attached page(s) each member of the entity and the
                     member’s state of citizenship. If any member is other than an individual
                     person, the required information identifying ownership interests and
                     citizenship for each sub-member must be provided as well. See Delay v.
                     Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th Cir. 2009).

            This party is an unincorporated association or entity.

                     If yes, identify on attached page(s) the nature of the entity, the members of
                     the entity and the member’s state of citizenship. If any member is other than
                     an individual person, the required information identifying ownership
                     interests and citizenship for each sub-member must be provided as well.

            This party is trust.

                     If yes, identify on attached page(s) each trustee and each trustee’s state of
                     citizenship. If any trustee is other than an individual person, the required
                     information identifying ownership of the non-individual the trustee and state of
                     citizenship of each sub-trustee must be provided as well.

            Another publicly held corporation or another publicly held entity has a direct
            financial interest in the outcome of the litigation.

                      If yes, identify on attached page(s) all corporations or entities and the
                      nature of their interest.


     Any additional pertinent information should also be provided on attached page(s).

      11/21/2019                       /s/ John R. Jacobson
Date: _________            Signature: ________________________________________

                                         John R. Jacobson
                           Printed Name:_____________________________________
                                   Attorney of Record, Camelot Venture Group, LLC
                           Title: ____________________________________________


                             CERTIFICATE OF SERVICE
                   [Include certificate of service pursuant to LR 5.01.
              Attach as separate page if necessary due to space constraints.]




   Case 3:19-cv-00845 Document 47 Filed 11/21/19 Page 2 of 4 PageID #: 997
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

 DR. JOSEPH CICCIO, et al.,                     )
                                                )
                Plaintiffs,                     ) Case No. 3:19-cv-00845
                                                )
 v.                                             ) Judge Aleta A. Trauger
                                                )
 SMILEDIRECTCLUB, LLC, et al.,                  ) Jury Demand
                                                )
                Defendants.                     )

                SUPPLEMENT TO CAMELOT VENTURE GROUP, LLC’S
                        BUSINESS ENTITY DISCLOSURE

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.02, Defendant Camelot

Venture Group, LLC includes this supplemental information to accompany its Business Entity

Disclosure form:

        1.   This party is a limited liability company or limited liability partnership.

        Member(s):     David Katzman (of Florida citizenship) and Jordan Katzman (of Michigan

citizenship) are the members of Camelot Venture Group, LLC.



                                                Respectfully submitted,

                                                 /s/ John R. Jacobson
                                                John R. Jacobson (BPR 14365)
                                                Elizabeth O. Gonser (BPR 26329)
                                                Riley Warnock & Jacobson, PLC
                                                1906 West End Avenue
                                                Nashville, TN 37203
                                                T: (615) 320-3700
                                                F: (615) 320-3737
                                                jjacobson@rwjplc.com
                                                egonser@rwjplc.com

                                                Attorneys for Defendants




                                       1
      Case 3:19-cv-00845 Document 47 Filed 11/21/19 Page 3 of 4 PageID #: 998
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via the
Court’s ECF Filing System this the 21st day of November, 2019.

       Edward M. Yarbrough                                 Richard Stone
       W. Justin Adams                                     Blackner, Stone & Assocs.
       Bone McAllester Norton PLLC                         123 Australian Avenue
       511 Union Street, Suite 1600                        Palm Beach, FL 33480
       Nashville, TN 37219                                 rstoneesq@aol.com
       eyarbrough@bonelaw.com
       wadams@bonelaw.com

       Robert K. Spotswood
       Michael T. Sansbury
       Joshua K. Payne
       Spotswood Sansom & Sansbury LLC
       One Federal Place
       1819 Fifth Avenue North, Suite 1050
       Birmingham, AL 35203
       rks@spotswoodllc.com
       msansbury@spotswoodllc.com
       jpayne@spotswoodllc.com


                                                    /s/ John R. Jacobson




                                               2

    Case 3:19-cv-00845 Document 47 Filed 11/21/19 Page 4 of 4 PageID #: 999
